UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10255 Nuveen Dividend Advantage Municipal Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/13 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Dividend Advantage Municipal Fund 2 (NXZ) January 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds – 141.3% (99.3% of Total Investments) Alabama – 0.5% (0.3% of Total Investments) $ 2,030 Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 11/16 at 100.00 AA+ $ 2,192,136 2006C-2, 5.000%, 11/15/39 Alaska – 2.1% (1.4% of Total Investments) Alaska Municipal Bond Bank Authority, Revenue Bonds, Series 2003B, 5.250%, 12/01/22 – 12/13 at 100.00 AA NPFG Insured Anchorage, Alaska, Water Revenue Bonds, Refunding Series 2007, 5.000%, 5/01/37 – NPFG Insured 5/17 at 100.00 AA Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 6/14 at 100.00 B+ Series 2006A, 5.000%, 6/01/46 Total Alaska Arizona – 1.7% (1.2% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Junior Lien Airport Revenue Bonds, Series 7/20 at 100.00 A+ 2010A, 5.000%, 7/01/40 Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Series 4/13 at 100.00 AA– 2002B, 5.250%, 7/01/32 – FGIC Insured (Alternative Minimum Tax) Total Arizona California – 23.0% (16.1% of Total Investments) California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los 12/18 at 100.00 BB– Angeles County Securitization Corporation, Series 2006A, 5.600%, 6/01/36 California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, 4/16 at 100.00 AA+ Series 2006, 5.000%, 4/01/37 – BHAC Insured California State, General Obligation Bonds, Various Purpose Series 2010, 5.250%, 11/01/40 11/20 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2011, 5.250%, 10/01/32 10/21 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2012, 2.000%, 2/01/13 No Opt. Call A1 Coast Community College District, Orange County, California, General Obligation Bonds, Series No Opt. Call Aa1 2005, 0.000%, 8/01/22 – NPFG Insured Foothill-De Anza Community College District, Santa Clara County, California, Election of 1999 No Opt. Call Aaa General Obligation Bonds, Series A, 0.000%, 8/01/30 – NPFG Insured Glendale, California, Electric Revenue Bonds, Series 2003, 5.000%, 2/01/32 – NPFG Insured 4/13 at 100.00 AA– Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 A2 Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/45 – FGIC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/13 at 100.00 Aaa Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A–1: 5.000%, 6/01/33 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Los Angeles Regional Airports Improvement Corporation, California, Sublease Revenue Bonds, Los 4/13 at 100.00 N/R Angeles International Airport, American Airlines Inc. Terminal 4 Project, Series 2002C, 7.500%, 12/01/24 (Alternative Minimum Tax) Murrieta Valley Unified School District Public Financing Authority, California, Special Tax 9/16 at 100.00 AA– Revenue Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured Norwalk La Mirada Unified School District, Los Angeles County, California, General Obligation No Opt. Call Aa3 Bonds, Election of 2002 Series 2005B, 0.000%, 8/01/25 – FGIC Insured Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A, 0.000%, 8/01/38 – 8/29 at 100.00 AA– AGC Insured Paramount Unified School District, Los Angeles County, California, General Obligation Bonds, No Opt. Call AA– Series 2001B, 0.000%, 9/01/23 – AGM Insured Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical 7/17 at 100.00 Baa2 Center, Series 2007A, 5.000%, 7/01/47 Redlands Unified School District, San Bernardino County, California, General Obligation Bonds, No Opt. Call AA– Series 2003, 0.000%, 7/01/27 – AGM Insured Riverside Unified School District, Riverside County, California, General Obligation Bonds, Election 8/15 at 101.00 Aa2 2001 Series 2006B, 5.000%, 8/01/30 – AGC Insured Sacramento City Unified School District, Sacramento County, California, General Obligation No Opt. Call AA– Bonds, Series 2007, 0.000%, 7/01/25 – AGM Insured San Joaquin Delta Community College District, California, General Obligation Bonds, Election 8/18 at 53.32 Aa2 2004 Series 2008B, 0.000%, 8/01/29 – AGM Insured San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue No Opt. Call BBB Refunding Bonds, Series 1997A, 0.000%, 1/15/32 – NPFG Insured San Jose, California, Airport Revenue Bonds, Series 2007A, 6.000%, 3/01/47 – AMBAC Insured 3/17 at 100.00 A2 (Alternative Minimum Tax) San Mateo County Transit District, California, Sales Tax Revenue Bonds, Series 2005A, 5.000%, 6/15 at 100.00 AA 6/01/29 – NPFG Insured University of California, General Revenue Bonds, Series 2005F, 4.750%, 5/15/25 – AGM Insured 5/13 at 101.00 Aa1 Total California Colorado – 7.0% (4.9% of Total Investments) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of Leavenworth 1/20 at 100.00 AA Health Services Corporation, Series 2010A, 5.000%, 1/01/40 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital Association, 5/17 at 100.00 BBB+ Series 2007, 5.250%, 5/15/42 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Yampa Valley Medical Center, 9/17 at 100.00 BBB+ Series 2007, 5.125%, 9/15/29 Denver City and County, Colorado, Airport Revenue Bonds, Series 2006, 5.000%, 11/15/24 – 11/16 at 100.00 A+ FGIC Insured Denver City and County, Colorado, Airport Revenue Bonds, Series 2006A: 5.000%, 11/15/23 – FGIC Insured (UB) 11/16 at 100.00 A+ 5.000%, 11/15/25 – FGIC Insured (UB) 11/16 at 100.00 A+ E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Capital Appreciation Series No Opt. Call Baa2 2010A, 0.000%, 9/01/41 E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 9/01/28 – 9/20 at 63.99 BBB NPFG Insured Jefferson County School District R1, Colorado, General Obligation Bonds, Series 2004, 5.000%, 12/14 at 100.00 Aa2 (4) 12/15/22 (Pre-refunded 12/15/14) – AGM Insured (UB) Plaza Metropolitan District 1, Lakewood, Colorado, Tax Increment Revenue Bonds, Series 2003, 6/14 at 101.00 N/R (4) 8.000%, 12/01/25 (Pre-refunded 6/01/14) Regional Transportation District, Colorado, Certificates of Participation, Series 2010A, 6/20 at 100.00 Aa3 5.375%, 6/01/31 Total Colorado District of Columbia – 2.2% (1.5% of Total Investments) District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, 4/13 at 100.00 A1 Series 2001, 6.250%, 5/15/24 District of Columbia, Revenue Bonds, National Public Radio, Series 2010A, 5.000%, 4/01/43 4/15 at 100.00 AA– Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 A1 Senior Lien Refunding Series 2007A, 4.500%, 10/01/30 – AMBAC Insured Total District of Columbia Florida – 3.8% (2.7% of Total Investments) Miami-Dade County, Florida, General Obligation Bonds, Parks Program, Series 2005, 4.300%, 11/15 at 100.00 Aa2 11/01/30 – NPFG Insured Orlando Utilities Commission, Florida, Subordinate Lien Water and Electric Revenue Refunding 4/13 at 100.00 Aa1 (4) Bonds, Series 2003A, 5.000%, 10/01/21 (Pre-refunded 4/01/13) Orlando Utilities Commission, Florida, Subordinate Lien Water and Electric Revenue Refunding 4/13 at 100.00 AA Bonds, Series 2003A, 5.000%, 10/01/21 Orlando Utilities Commission, Florida, Water and Electric Revenue Refunding Bonds, Series 2003B: 5.000%, 10/01/22 (Pre-refunded 4/01/13) 4/13 at 100.00 AA (4) 5.000%, 10/01/22 (Pre-refunded 4/01/13) 4/13 at 100.00 Aa1 (4) Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, Series 2007: 5.000%, 7/01/33 – NPFG Insured 7/17 at 100.00 BBB 5.000%, 7/01/40 – NPFG Insured 7/17 at 100.00 BBB Seminole Tribe of Florida, Special Obligation Bonds, Series 2007A, 5.250%, 10/01/27 10/17 at 100.00 BBB– Total Florida Georgia – 3.1% (2.2% of Total Investments) DeKalb County Hospital Authority, Georgia, Anticipation Certificates Revenue Bonds, DeKalb 9/20 at 100.00 BBB Medical Center, Inc. Project, Series 2010, 6.000%, 9/01/30 Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional 12/20 at 100.00 N/R Medical Center Project, Series 2010, 8.125%, 12/01/45 Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2010B: 5.250%, 2/15/37 2/20 at 100.00 AA– 5.125%, 2/15/40 2/20 at 100.00 AA– Medical Center Hospital Authority, Georgia, Revenue Anticipation Certificates, Columbus 8/18 at 100.00 AA– Regional Healthcare System, Inc. Project, Series 2008, 6.500%, 8/01/38 – AGC Insured Total Georgia Illinois – 16.6% (11.7% of Total Investments) Chicago, Illinois, FHA/GNMA Collateralized Multifamily Housing Revenue Bonds, Stone Terrace No Opt. Call AA+ Apartments, Series 2001A, 5.750%, 12/20/42 (Alternative Minimum Tax) Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/34 – No Opt. Call Aa3 FGIC Insured Chicago, Illinois, General Obligation Bonds, Project & Refunding Series 2006A, 4.625%, 1/01/31 – 1/16 at 100.00 AA– AGM Insured Cook County Township High School District 225 Northfield, Illinois, General Obligation Bonds, 12/16 at 69.01 AAA Series 2007B, 0.000%, 12/01/24 Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Elmhurst Memorial Healthcare, Series 2008A, 1/18 at 100.00 Baa2 5.625%, 1/01/37 Illinois Finance Authority, Revenue Bonds, Hospital Sisters Services Inc., Series 2007, No Opt. Call AA– 5.000%, 3/15/26 Illinois Finance Authority, Revenue Bonds, Palos Community Hospital, Series 2007A, 5.000%, 5/17 at 100.00 AA– 5/15/32 – NPFG Insured Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 8/15 at 100.00 AA– 2005, 5.250%, 8/15/20 – AGC Insured Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 8/19 at 100.00 BBB+ 2009, 6.875%, 8/15/38 Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, Series 2/21 at 100.00 AA– 2011C, 5.500%, 8/15/41 Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., 5/17 at 100.00 BBB+ Refunding Series 2007A, 5.250%, 5/01/34 Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, 4/13 at 100.00 Baa2 Series 2002, 5.625%, 1/01/28 Illinois Housing Development Authority, Homeowner Mortgage Revenue Bonds, Series 2006C2, 2/16 at 100.00 AA 5.050%, 8/01/27 (Alternative Minimum Tax) Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/22 No Opt. Call A2 Illinois, Sales Tax Revenue Bonds, Series 2001, 5.500%, 6/15/16 4/13 at 100.00 AAA Kane & DeKalb Counties Community Unit School District 301, Illinois, General Obligation Bonds, No Opt. Call Aa3 Series 2006, 0.000%, 12/01/23 – NPFG Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 12/15/30 – NPFG Insured No Opt. Call AAA 0.000%, 12/15/36 – NPFG Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place 6/17 at 101.00 AAA Expansion Project, Series 2002B, 5.550%, 6/15/21 – NPFG Insured Montgomery, Illinois, Lakewood Creek Project Special Assessment Bonds, Series 2007, 4.700%, 3/16 at 100.00 N/R 3/01/30 – RAAI Insured Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, No Opt. Call AA Illinois, General Obligation Bonds, Series 2003A, 5.500%, 7/01/22 – FGIC Insured Total Illinois Indiana – 5.5% (3.9% of Total Investments) Indiana Finance Authority, State Revolving Fund Program Bonds, Series 2011, 4.000%, 2/01/13 No Opt. Call AAA Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Deaconess Hospital Inc., 3/14 at 100.00 A+ Series 2004A, 5.375%, 3/01/34 – AMBAC Insured Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Methodist Hospitals Inc., 4/13 at 100.00 BBB Series 2001, 5.500%, 9/15/31 Indiana Health Facility Financing Authority, Hospital Revenue Refunding Bonds, Columbus No Opt. Call AA– Regional Hospital, Series 1993, 7.000%, 8/15/15 – AGM Insured Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 A– Indiana, Series 2007, 5.500%, 3/01/37 Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 A+ NPFG Insured Indiana Transportation Finance Authority, Highway Revenue Bonds, Series 2003A, 5.000%, 6/01/23 6/13 at 100.00 AA+ (4) (Pre-refunded 6/01/13) – AGM Insured Marion High School Building Corporation, Grant County, Indiana, First Mortgage Bonds, Series 7/13 at 100.00 AA+ (4) 2003, 5.000%, 7/15/25 (Pre-refunded 7/15/13) – NPFG Insured New Albany-Floyd County School Building Corporation, Indiana, First Mortgage Bonds, Series 7/15 at 100.00 AA+ 2005, 5.000%, 7/15/26 – AGM Insured St. Joseph County Hospital Authority, Indiana, Revenue Bonds, Madison Center Inc., Series 2/13 at 100.00 N/R 1999, 5.800%, 2/15/24 (5) Total Indiana Iowa – 1.3% (0.9% of Total Investments) Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 6/17 at 100.00 B+ 5.600%, 6/01/34 Kansas – 0.6% (0.5% of Total Investments) Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call BBB+ Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Kentucky – 0.2% (0.2% of Total Investments) Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, 6/18 at 100.00 AA– Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/38 – AGC Insured Louisiana – 4.3% (3.1% of Total Investments) Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A, 4.500%, 5/01/41 – 5/16 at 100.00 Aa1 FGIC Insured (UB) Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, 4/13 at 100.00 A– Series 2001B, 5.875%, 5/15/39 Total Louisiana Massachusetts – 2.0% (1.4% of Total Investments) Massachusetts Health and Education Facilities Authority, Revenue Bonds, Partners HealthCare 7/19 at 100.00 AA System, Series 2010J, 5.000%, 7/01/39 Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 8/15 at 100.00 AA+ 5.000%, 8/15/30 Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A: 5.000%, 8/15/30 (Pre-refunded 8/15/15) – AGM Insured 8/15 at 100.00 Aa1 (4) 5.000%, 8/15/30 (Pre-refunded 8/15/15) 8/15 at 100.00 Aa1 (4) Massachusetts Water Resources Authority, General Revenue Bonds, Series 2004D, 4.750%, 8/01/27 8/13 at 100.00 AA+ (4) (Pre-refunded 8/01/13) – NPFG Insured Total Massachusetts Michigan – 6.3% (4.4% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, 7/22 at 100.00 A+ Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 1998B 7/17 at 100.00 A+ Remarketed, 5.250%, 7/01/22 – NPFG Insured Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 7/13 at 100.00 AA– 7/01/32 – AGM Insured Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B, 5.000%, 7/16 at 100.00 A 7/01/36 – MBIA-NPFG Insured Detroit, Michigan, Water Supply System Revenue Bonds, Senior Lien Series 2011A, 5.750%, 7/01/37 7/21 at 100.00 A+ Kalamazoo Hospital Finance Authority, Michigan, Hospital Revenue Bonds, Bronson Methodist 5/20 at 100.00 A2 Hospital, Refunding Series 2010, 5.500%, 5/15/36 Michigan Municipal Bond Authority, Public School Academy Revenue Bonds, Detroit Academy of 4/13 at 100.00 Caa2 Arts and Sciences Charter School, Series 2001A, 8.000%, 10/01/31 Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Wayne County 12/15 at 100.00 A Airport, Series 2005, 5.000%, 12/01/34 – NPFG Insured (Alternative Minimum Tax) Total Michigan Minnesota – 2.1% (1.5% of Total Investments) Minneapolis, Minnesota, Health Care System Revenue Bonds,S Fairview Health Services, Series 11/18 at 100.00 AA– 2008B, 6.500%, 11/15/38 – AGC Insured Minnesota State, General Obligation Bonds, Various Purpose Series 2011A, 5.000%, 10/01/13 No Opt. Call AA+ Total Minnesota Nevada – 2.5% (1.7% of Total Investments) Clark County, Nevada, Senior Lien Airport Revenue Bonds, Series 2005A, 5.000%, 7/01/40 – 7/15 at 100.00 Aa2 AMBAC Insured Clark County, Nevada, Subordinate Lien Airport Revenue Bonds, Series 2004A-2, 5.000%, 7/01/36 – 7/14 at 100.00 A+ FGIC Insured Henderson, Nevada, Healthcare Facility Revenue Refunding Bonds, Catholic Healthcare West, 7/17 at 100.00 AA+ Series 2008, Trust 2633, 19.245%, 7/01/31 – BHAC Insured (IF) (6) Las Vegas Valley Water District, Nevada, General Obligation Bonds, Series 2005A, 5.000%, 6/15 at 100.00 AA+ 6/01/24 – FGIC Insured Reno, Neveda, Health Facility Revenue Bonds, Catholic Healthcare West, Trust 2634, 18.968%, 7/17 at 100.00 AA+ 7/01/31 – BHAC Insured (IF) (6) Total Nevada New Hampshire – 0.2% (0.1% of Total Investments) New Hampshire Housing Finance Authority, Single Family Mortgage Acquisition Bonds, Series 4/13 at 100.00 Aa3 2001A, 5.700%, 1/01/31 (Alternative Minimum Tax) New Jersey – 2.1% (1.5% of Total Investments) New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 4/13 at 100.00 B Airlines Inc., Series 2000, 7.000%, 11/15/30 (Alternative Minimum Tax) New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters 7/21 at 100.00 BB+ University Hospital, Refunding Series 2011, 6.000%, 7/01/26 Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003: 6.375%, 6/01/32 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa 6.750%, 6/01/39 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa 6.250%, 6/01/43 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa Total New Jersey New York – 7.9% (5.6% of Total Investments) Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue No Opt. Call BBB– Bonds, Barclays Center Project, Series 2009, 0.000%, 7/15/46 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.250%, 2/15/47 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2006B, 11/16 at 100.00 AA– 4.500%, 11/15/32 – AGM Insured (UB) New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, JFK 8/13 at 100.50 N/R Airport – American Airlines Inc., Series 2002B, 8.500%, 8/01/28 (Alternative Minimum Tax) New York State Environmental Facilities Corporation, State Clean Water and Drinking Water No Opt. Call AAA Revolving Funds Revenue Bonds, New York City Municipal Water Finance Authority Projects, Second Resolution Series 2012A, 2.000%, 6/15/13 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds, Series No Opt. Call AA 2010A, 5.000%, 4/01/13 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds, Series No Opt. Call AA 2012A, 2.500%, 4/01/13 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal 12/20 at 100.00 BBB– LLC Project, Eighth Series 2010, 6.000%, 12/01/36 Total New York North Carolina – 2.0% (1.4% of Total Investments) North Carolina Capital Facilities Financing Agency, Revenue Bonds, Johnson and Wales University, 4/13 at 100.00 N/R Series 2003A, 5.000%, 4/01/33 – SYNCORA GTY Insured North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, 10/22 at 100.00 AA– WakeMed, Series 2012A, 5.000%, 10/01/31 North Carolina Medical Care Commission, Healthcare Revenue Refunding Bonds, Novant Health 11/16 at 100.00 AA+ Inc., Series 2006, 5.000%, 11/01/39 – NPFG Insured Total North Carolina North Dakota – 0.7% (0.5% of Total Investments) Grand Forks, North Dakota, Health Care System Revenue Bonds, Altru Health System Obligated 12/21 at 100.00 A– Group, Series 2012, 5.000%, 12/01/29 Ohio – 2.4% (1.7% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B Total Ohio Oklahoma – 1.1% (0.8% of Total Investments) Fort Sill Apache Tribe of Oklahoma Economic Development Authority, Gaming Enterprise Revenue 8/21 at 100.00 N/R Bonds, Fort Sill Apache Casino, Series 2011A, 8.500%, 8/25/26 Grand River Dam Authority, Oklahoma, Revenue Bonds, Series 2010A, 5.250%, 6/01/40 6/20 at 100.00 A Total Oklahoma Pennsylvania – 0.5% (0.4% of Total Investments) Central Bucks County School District, Pennsylvania, General Obligation Bonds, Series 2003, 5/13 at 100.00 Aa1 (4) 5.000%, 5/15/22 (Pre-refunded 5/15/13) – NPFG Insured Puerto Rico – 3.6% (2.5% of Total Investments) Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2004-I, No Opt. Call BBB 5.000%, 7/01/24 – FGIC Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.000%, 8/01/42 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 A+ 2010C, 5.250%, 8/01/41 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/54 – AMBAC Insured No Opt. Call AA– 0.000%, 8/01/56 No Opt. Call AA– Total Puerto Rico Rhode Island – 0.6% (0.4% of Total Investments) Rhode Island Economic Development Corporation, Airport Revenue Bonds, Refunding Series 2005A, 7/15 at 100.00 A3 4.625%, 7/01/26 – NPFG Insured (Alternative Minimum Tax) South Carolina – 3.9% (2.7% of Total Investments) Florence County, South Carolina, Hospital Revenue Bonds, McLeod Regional Medical Center, 11/14 at 100.00 AA– Series 2004A, 5.250%, 11/01/23 – AGM Insured Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, 8/14 at 100.00 BBB (4) Series 2004A, 5.250%, 8/15/34 (Pre-refunded 8/15/14) – NPFG Insured Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2: 0.000%, 1/01/30 – AMBAC Insured No Opt. Call A– 0.000%, 1/01/31 – AMBAC Insured No Opt. Call AA– Total South Carolina Texas – 24.1% (16.9% of Total Investments) Board of Regents, University of Texas System, Financing System Revenue Refunding Bonds, Series 8/16 at 100.00 AAA 2006B, 5.000%, 8/15/31 Central Texas Regional Mobility Authority, Senior Lien Revenue Bonds, Series 2011, 6.000%, 1/01/41 1/21 at 100.00 BBB– Central Texas Regional Mobility Authority, Travis and Williamson Counties, Toll Road Revenue 1/15 at 100.00 BBB Bonds, Series 2005, 5.000%, 1/01/45 – FGIC Insured Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Series 2003A, 5.375%, 11/13 at 100.00 AA– 11/01/22 – AGM Insured (Alternative Minimum Tax) Decatur Hospital Authority, Texas, Revenue Bonds, Wise Regional Health System, Series 2004A, 9/14 at 100.00 N/R 7.125%, 9/01/34 Fort Bend County, Texas, General Obligation Bonds, Toll Road Series 2006, 5.000%, 3/01/32 9/13 at 100.00 AA+ (4) (Pre-refunded 9/01/13) – NPFG Insured Gulf Coast Industrial Development Authority, Texas, Solid Waste Disposal Revenue Bonds, Citgo 4/13 at 100.00 BB+ Petroleum Corporation Project, Series 1998, 8.000%, 4/01/28 (Alternative Minimum Tax) Harris County Hospital District, Texas, Revenue Bonds, Series 2007A, 5.250%, 2/15/42 – 2/17 at 100.00 AA+ NPFG Insured Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Refunding Bonds, Series 4/13 at 100.00 BBB 2001B, 5.250%, 11/15/40 – NPFG Insured Harris County-Houston Sports Authority, Texas, Revenue Bonds, Junior Lien Series 2001H, 11/31 at 69.08 BBB 0.000%, 11/15/37 – NPFG Insured Harris County-Houston Sports Authority, Texas, Revenue Bonds, Third Lien Series 2004A-3, 11/24 at 52.47 BBB 0.000%, 11/15/35 – NPFG Insured Harris County-Houston Sports Authority, Texas, Senior Lien Revenue Refunding Bonds, Series 11/30 at 54.04 BBB 2001A, 0.000%, 11/15/40 – NPFG Insured Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B: 0.000%, 9/01/30 – AMBAC Insured No Opt. Call A2 0.000%, 9/01/31 – AMBAC Insured No Opt. Call A2 Little Elm Independent School District, Denton County, Texas, General Obligation Bonds, 8/16 at 100.00 AAA Refunding Series 2006, 5.000%, 8/15/37 North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Series 2008D, No Opt. Call AA– 0.000%, 1/01/28 – AGC Insured Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Series 2/17 at 100.00 AA– 2007A, Residuals 1760, 17.104%, 2/15/36 (IF) Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 AA– Bonds, Scott & White HealthCare Project, Series 2010, 5.500%, 8/15/45 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier No Opt. Call A– Refunding Series 2012A, 5.000%, 8/15/41 Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series 8/14 at 43.53 A– 2002A, 0.000%, 8/15/28 – AMBAC Insured Texas, General Obligation Bonds, Water Financial Assistance Program, Series 2001, 5.250%, 8/01/35 4/13 at 100.00 Aaa Total Texas Virginia – 1.8% (1.3% of Total Investments) Fairfax County, Virginia, Public Improvement Bonds, Series 2003B, 4.750%, 6/01/23 6/13 at 100.00 AAA (Pre-refunded 6/01/13) Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College No Opt. Call AA+ Program, Series 2009A, 5.000%, 2/01/13 Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health No Opt. Call A– System Obligated Group, Series 2013, 5.000%, 11/01/30 Route 460 Funding Corporation, Virginia, Toll Raod Reveue Bonds, Series 2012B, 0.000%, 7/01/33 No Opt. Call BBB– Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012: 5.250%, 1/01/32 (Alternative Minimum Tax) 7/22 at 100.00 BBB– 6.000%, 1/01/37 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Total Virginia Washington – 1.7% (1.2% of Total Investments) Washington Health Care Facilities Authority, Revenue Bonds, Kadlec Regional Medical Center, 12/20 at 100.00 Baa3 Series 2010, 5.500%, 12/01/39 Washington Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research 1/21 at 100.00 A Center, Series 2011A, 5.625%, 1/01/35 Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/13 at 100.00 A3 Series 2002, 6.500%, 6/01/26 Total Washington West Virginia – 2.2% (1.5% of Total Investments) West Virginia Economic Development Authority, Solid Waste Disposal Facilities Revenue Bonds, 12/20 at 100.00 BBB Appalachian Power Company Amos Project, Series 2010, 5.375%, 12/01/38 West Virginia University, University Revenue Improvement Bonds, West Virginia University Projects, 10/14 at 100.00 Aa3 Series 2004C, 5.000%, 10/01/34 – FGIC Insured Total West Virginia Wisconsin – 1.7% (1.2% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, Series 2/22 at 100.00 A– 2012B, 5.000%, 2/15/32 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Mercy Alliance, Inc., Series 6/22 at 100.00 A2 2012, 5.000%, 6/01/39 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/16 at 100.00 A– Services Inc., Series 2006B, 5.125%, 8/15/30 Total Wisconsin $ 806,034 Total Municipal Bonds (cost $605,339,420) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value Corporate Bonds – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 246 Las Vegas Monorail Company, Senior Interest Bonds (7), (10) 5.500% 7/15/19 N/R $ 177,211 74 Las Vegas Monorail Company, Senior Interest Bonds (7), (10) 1.000% 6/30/55 N/R $ 320 Total Corporate Bonds (cost $0) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Short-Term Investments – 1.1% (0.7% of Total Investments) Texas – 1.1% (0.7% of Total Investments) $ 5,000 Harris County, Texas, Tax Anticipation Notes, Variable Rate Demand Obligations, Series 2012, 1.500%, 2/28/13 (8) No Opt. Call SP-1+ $ 5,005,600 Total Short-Term Investments (cost $5,004,976) Total Investments (cost $610,344,396) – 142.4% Floating Rate Obligations – (3.8)% Variable Rate Demand Preferred Shares, at Liquidation Value – (40.8)% (9) Other Assets Less Liabilities – 2.2% Net Assets Applicable to Common Shares – 100% $ 480,873,861 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Corporate Bonds — — Short-Term Investments: Municipal Bonds — — Total $ — The Nuveen funds’ Board of Directors/Trustees is responsible for the valuation process and has delegated the oversight of the daily valuation process to the Adviser’s Valuation Committee. The Valuation Committee, pursuant to the valuation policies and procedures adopted by the Board of Directors/Trustees, is responsible for making fair value determinations, evaluating the effectiveness of the funds’ pricing policies, and reporting to the Board of Directors/Trustees. The Valuation Committee is aided in its efforts by the Adviser’s dedicated Securities Valuation Team, which is responsible for administering the daily valuation process and applying fair value methodologies as approved by the Valuation Committee. When determining the reliability of independent pricing services for investments owned by the funds, the Valuation Committee, among other things, conducts due diligence reviews of the pricing services and monitors the quality of security prices received through various testing reports conducted by the Securities Valuation Team. The Valuation Committee will consider pricing methodologies it deems relevant and appropriate when making fair value determinations. Examples of possible methodologies include, but are not limited to, multiple of earnings; discount from market of a similar freely traded security; discounted cash-flow analysis; book value or a multiple thereof; risk premium/yield analysis; yield to maturity; and/or fundamental investment analysis. The Valuation Committee will also consider factors it deems relevant and appropriate in light of the facts and circumstances. Examples of possible factors include, but are not limited to, the type of security; the issuer’s financial statements; the purchase price of the security; the discount from market value of unrestricted securities of the same class at the time of purchase; analysts’ research and observations from financial institutions; information regarding any transactions or offers with respect to the security; the existence of merger proposals or tender offers affecting the security; the price and extent of public trading in similar securities of the issuer or comparable companies; and the existence of a shelf registration for restricted securities. For each portfolio security that has been fair valued pursuant to the policies adopted by the Board of Directors/Trustees, the fair value price is compared against the last available and next available market quotations. The Valuation Committee reviews the results of such testing and fair valuation occurrences are reported to the Board of Directors/Trustees. Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2013, the cost of investments was $596,147,308. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2013, were as follows: Gross unrealized: Appreciation $ 81,044,938 Depreciation Net unrealized appreciation (depreciation) of investments $ 70,462,994 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by the U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Directors/Trustees. For fair value measurement disclosure purposes, investment classified as Level 3. Investment has a maturity of more than one year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect at the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 28.6%. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the federal bankruptcy court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an interest rate of 5.500% maturing on July 15, 2019 and the second with an interest rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. N/R Not rated. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Dividend Advantage Municipal Fund 2 By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 1,2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 1, 2013 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 1, 2013
